DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/2/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 18 recites the broad recitation 
Also regarding claim 18, the term "poorly" in claim 18, with regard to the adherence of the encapsulation to the protective layer, is a relative term which renders the claim indefinite.  The term "poorly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purposes of compact prosecution, the limitation of “adheres poorly” is interpreted to be all but recitation of exceptionally strong adherence.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 10-12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weidner (US PGPub 2013/0193470) in view of Furuyama (US PGPub 2016/0233389), as evidenced by Muller (US PGPub 2014/0291658), and Aizenberg (US PGPub 2014/0147627).

a radiation exit surface (para. [0048]:  surface of conversion layer 50 facing away from LED 40), and 
a protective layer (80, para. [0049]:  hydrophobic groups on outer surface 80a) disposed over the radiation exit surface and comprising chemical compounds each containing an anchor group and a head group, wherein the anchor group is bonded to the radiation exit surface (para. [0013-0017]:  PTFE-like fluorinated chain-like carbon as the hydrophobic head group with a functionalized silane anchor group covalently bonded to the surface to form a monolayer that prevents contamination by encapsulation 70, para. [0049]), and 
an encapsulation (70, para. [0049]) laterally surrounding the active layer stack (40) and the protective layer (80).
Weidner appears not to explicitly disclose that the radiation exit surface comprises an inorganic material to which the anchor group is bonded by covalent, coordinate, or covalent coordinate bonds, wherein the inorganic material is at least one selected from the group consisting of an oxide, a nitride, an oxynitride, a carbide, a carbonitride, a fluoride and a silicate.  (Weidner appears to be silent regarding the composition of the conversion layer 50.)
Furuyama discloses in Figs. 1, 7, & 9, an LED conversion layer (30, para. [0025]) comprising inorganic material binder (32, para. [0033]:  AlO, SiN, SiC) with our without an inorganic cover film (34, para. [0191]: SiO) for wavelength conversion by inorganic phosphor particles (31, para. [0039]).  As evidence, see Muller Figs. 2A & 3A, a same PTFE-like fluorinated chain-like carbon as the hydrophobic head group with a functionalized silane anchor group covalently bonded to hydroxy groups on the surface (para. [0026] & [0077]) to form a self-assembled monolayer (para. [0019-0026]) on a variety of inorganic materials including AlO and SiO (para. [0047], [0050], [0052], [0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the inorganic conversion layer of Furuyama as the 
Weidner as combined appears not to explicitly disclose that the anchor group is selected from the group consisting of a phosphonic acid, sulfonic acid, carboxylic acid, thiol, and hydroxy group.
The prior art however well recognized that phosphoric acid, sulfonic acid, and carboxylic acid are suitable for use as anchor groups for attachment to inorganic surfaces with surface hydroxy groups.  See, for example, Aizenberg which discloses, in addition to silane, surface modifiers comprising phosphoric acid, sulfonic acid, and carboxylic acid for attachment to hydroxy groups on the surface of SiO and AlO (para. [0240]) to provide surface optically transparent hydrophobic layers.  The Examiner notes that citation of equivalence of these groups to silane attachment to surface hydroxyl groups suggests to the POSITA that the manner of bonding is also the same, the silane to hydroxyl covalent bonding being affirmatively noted in 
According to well established patent law precedent (see, for example, M.P.E.P. § 2144.07), therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to have used phosphoric acid, sulfonic acid, and carboxylic acid for its art recognized suitability as anchor groups for attachment to SiO and AlO hydroxy groups.
Regarding claim 3, Weidner as combined therein discloses that the inorganic material is a glass (Furuyama, 34, para. [0191]: SiO coated film.)

Regarding claim 5, Weidner as combined therein discloses that the protective layer is a self-organizing monomolecular layer (Muller, para. [0026]) consisting of the chemical compounds each containing an anchor group and a head group.
Regarding claim 10, Weidner further discloses that an optical element (50, para. [0048]) is arranged above the active layer stack and the radiation entrance or radiation exit surface corresponds to a main surface of the optical element facing away from the active layer stack.
Regarding claim 11, Weidner further discloses that the encapsulation (70) laterally surrounds the optical element (50).
Regarding claim 12, Weidner further discloses that the active layer stack is a radiation-emitting semiconductor chip (40) and the optical element (50) is a conversion element that converts the radiation emitted by the semiconductor chip, and the radiation entrance or radiation exit surface corresponds to a main surface of the conversion element facing away from the semiconductor chip.
Regarding claim 18, Weidner further discloses that the encapsulation comprises a silicone (para. [0049]), and epoxy resin or hybrid materials and wherein the encapsulation adheres poorly to the protective layer (para. [0011-0013] & [0049]:  protective layer not wettable with respect to silicone filler).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weidner in view of Furuyama, as evidenced by Muller, and Aizenberg, and further in view of Reeswinkel (US PGPub 2018/0069156:  English translation of DE102015103335 published 9/8/2016).

The prior art however well recognized that an at least partially fluorinated or perfluorinated linear or branched alkyl group is suitable for use as a hydrophobic head group.  See, for example, Reeswinkel which discloses hydrophobic and oleophobic head groups (para. [0022]) comprising partially fluorinated or perfluorinated linear or branched alkyl group (para. [0027]).
According to well established patent law precedent (see, for example, M.P.E.P. § 2144.07), therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to have used linear alkyl groups, branched alkyl groups, at least partially fluorinated linear alkyl groups, at least partially fluorinated branched alkyl groups, perfluorinated linear alkyl groups or perfluorinated branched alkyl groups for their art recognized suitability hydrophobic head groups.

Response to Arguments
Applicant's arguments filed 6/2/2021 have been fully considered but they are not persuasive.
The Applicant argues on pages 6-7 of the remarks with regard to claim 1 that, “Aizenberg describes slippery surfaces with optical transparency. It discloses that materials having native oxides like silicon, glass, and alumina can be functionalized by surface modifiers as described in para. [0240]. For example, long-chain perfluorinated carboxylic acids, fluorinated phosphonic and sulfonic acids as well as fluorinated silanes are used as surface modifiers. Furthermore, the chains of the surface modifiers can be linear or branched and they can be only partially fluorinated…Aizenberg discloses surface modifiers containing perfluorinated carboxylic acid, fluorinated phosphonic and sulfonic acids for the modification of silicon, glass, and alumina.  However, Aizenberg fails to disclose the type of bonding between the 2O3, SiO2 or Si3N4.  However, the type of bonding between a silane as anchor group and an Al2O3, SiO2 or Si3N4 comprising surface cannot be transferred to the type of bonding between phosphonic acids, sulfonic acids, carboxylic acids, thiol and hydroxy groups as the anchor group and the claimed inorganic materials. Those skilled in the art know that phosphonic acids, sulfonic acids, carboxylic acids, thiol and hydroxy groups have different chemical reactivities compared to silanes and, therefore, different bonding mechanisms.”
The arguments are not persuasive.  Muller discloses not only that the functionalized silane group forms a covalent bond with the inorganic surface, but that this bond is formed with a hydroxy group on the surface (para. [0020] & [0026]).  Aizenberg (para. [0240]) recites this same silane attachment to surface hydroxy groups on native oxides (e.g. silicon oxide glass, alumina) and equates silane in this respect to other surface modifiers such as carboxylic, phosphoric, and sulfonic acids.  Thus a POSITA would understand this as the same covalent bonding.  The Applicant has argued to the contrary but has not provided any evidence to substantiate the argument. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HATZILAMBROU whose telephone number is (571)270-7246. The examiner can normally be reached 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Mark Hatzilambrou
/M.H/Examiner, Art Unit 2891   

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891